DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending; Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on 11 February 2021 is acknowledged.  Claims 1-10 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the preamble recites a method of separating a liquid mixture; however, no separating steps are recited.  It is unclear to the Examiner whether the recited step steps are sufficient to achieve the recited separation, or if a separating step should be actively recited, especially since the components of the “liquid mixture” are not defined, and don’t even necessarily need to be liquid as long as one component is.  For the purposes of examination, the Examiner will consider the limitations of the preamble as being met by a teaching of the active methods steps recited in the body of the claim. 
Regarding claims 12-20, they are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797), hereinafter, “Chakka”.
	With respect to claim 11, Chakka teaches a device for removing asphaltenes from crude oil (the combination of asphaltenes and crude oil being a “liquid mixture”) (Abstract; Fig. 3; Paragraph [0050]), comprising directing a portion of the main flow of the liquid mixture (indicated as crude oil line 310 in Fig. 3) as a slip stream (“flowing a portion of the liquid mixture through an injection conduit”) to which an additive is added and combined (wherein at least some inherent mixing is occurring to form the recited “concentrate”) and injected at a location that is upstream from a mixing device (Paragraph [0069]).  Chakka discloses that the additive can comprise a demulsifier and that there may be more than one injection/mixing port (Paragraph [0069]; “adding a demulsifier to the injection conduit”), and that the mixing device can be a static mixer or in-line powered mixer (Paragraph [0064] “flowing the liquid mixture into a mixing 
	The Examiner acknowledges that one of skill in the art would have to choose the demulsifier as the additive from the list in Paragraphs [0069, 0087]); however, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” demulsifier as the additive, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Additionally, claim 5 of Chakka teaches that multiple additives can be used. 
Regarding claim 16, Chakka discloses addition of demulsifier via arrows 312 and 342, which corresponds to injecting a first and second portions of the concentrate at first and second (different) locations of the mixing conduit (Paragraph [0050]; Fig. 3). 

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) as applied to claim 11 above, and further in view of Kremer et al. (U.S. Patent Publication # 2014/0166537), hereinafter, “Chakka” and “Kremer”.
With respect to claims 12 and 13, Chakka renders obvious the limitations of claim 11, as discussed above; however, Chakka does not teach flowing “jets”. 
Kremer teaches that the amount of demulsifying agent is dependent on the rate at which it is injected into the stream, and that the amount may be adjusted as the crude flow rate changes to ensure effective dosage (Paragraph [0027]).  Kremer teaches that this may be 
Additionally, the Examiner submits that there is no evidence indicating such velocity of the jets recited in claim 13 are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claims 17 and 18, Chakka discloses that the demulsifier can be combined with wash water to dissolve or disperse a solid to improve processability and that the demulsifier (combined with wash water) can be added to the slip stream as discussed above (Paragraph [0069]), but does not specifically teach flowing/pumping the wash water/demulsifier/slip stream through a static mixer as claimed; however, the Examiner submits that adequate mixing of the wash water, demulsifier, and slip stream prior to injection into the main flow would have been obvious to one of ordinary skill in the art, especially considering that Chakka teaches that the wash water is used to dissolve or disperse a solid (possibly including the demulsifier).  Chakka also teaches the use of static mixers in Paragraph [0064] as appropriate mixing devices for the combination of main flow with slip stream components including wash water and demulsifier (Paragraph [0064]), wherein the main flow comprises the same components as the slip stream.  Regarding claim 18, it is submitted that the chemical injection pump of Chakka/Kremer meets the limitations of pumping the demulsifier and slip .

Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) as applied to claim 11 above, and further in view of Wines et al. (U.S. Patent Publication # 2014/0323789), hereinafter, “Chakka” and “Wines”.
With respect to claims 14, 15, and 19, Chakka renders obvious the limitations of claim 11, as discussed above, and additionally teaches that the method separates asphaltenes from crude oil (Abstract) and that demulsifier is added (Paragraph [0069]).  
Chakka does not specifically teach the concentration of emulsifying agent in the wash water (solvent) in the injection conduit or in the mixing conduit as claimed; however, Wines teaches that the amount of demulsifying agent may vary depending on a variety of factors which include one or more of temperature; pressure; pH; amount of shear; composition of the organic and inorganic solids; concentration of asphaltenes, well-treating chemicals, paraffins, or sulfur; API gravity of the crude oil; the difference in density between the brine and crude oil; and the composition and stability of the emulsion (Paragraph [0117]).  It is submitted that these parameters are easily determined by the ordinary artisan, which Wines teaches influence the dosage of demulsifier added.  In view of this, in the process of Chakka, which removes asphaltenes from crude oil, one of ordinary skill in the art would have found the recited dosage of demulsifier in the mixing conduit to have been obvious, as well as the concentration of demulsifier in the adding step to have been obvious.  
Additionally, the Examiner submits that there is no evidence indicating such demulsifier concentrations are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Kremer et al. (U.S. Patent Publication # 2014/0166537) as applied to claim 12 above, and further in view of Olivera Filho et al. (U.S. Patent Publication # 2020/0230523), hereinafter, “Chakka”, “Kremer”, and “Olivera Filho”.
With respect to claims 17 and 18, Chakka in view of Kremer renders obvious the limitations of claim 12, as discussed above, but does not specifically teach flowing/pumping the demulsifier and slip stream portion of the liquid mixture through a static mixer as claimed. 
Olivera Filho discloses static mixers to disperse concentrated demulsifier (Paragraphs [0082, 0095]), and also that pressure-increasing pumps can be used with the static mixer (Paragraph [0096]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the static mixer of Olivera Filho to the step of mixing the demulsifier with the slip stream portion of the liquid mixture of Chakka because Chakka discloses that the wash water is used to dissolve or disperse solids (possibly including the demulsifier) (Paragraph [0069]) as well as the use of static mixers in Paragraph [0064] as appropriate mixing devices for the combination of main flow with slip stream components including wash water and demulsifier (Paragraph [0064]), wherein the main flow comprises the same components as the slip stream, and because Olivera Filho teaches that static mixers are suitable for dispersing concentrated demulsifier (Paragraph [0082]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakka et al. (U.S. Patent Publication # 2010/0089797) in view of Wines et al. (U.S. Patent Publication # 2014/0323789) as applied to claim 19 above, and further in view of Kremer et al. (U.S. Patent Publication # 2014/0166537) and alternatively also Olivera Filho et al. (U.S. Patent Publication # 2020/0230523), hereinafter, “Chakka”, “Wines”, “Kremer”, and “Olivera Filho”.

Kremer teaches that the amount of demulsifying agent is dependent on the rate at which it is injected into the stream, and that the amount may be adjusted as the crude flow rate changes to ensure effective dosage (Paragraph [0027]).  Kremer teaches that this may be accomplished by a variable speed chemical injection pump which automatically adjusts the chemical injection rate as the flow rate of the hydrocarbon stream changes (Paragraph [0027]).  The Examiner submits that one of ordinary skill in the art would recognize that the demulsifier injection rate corresponds to the flowing jets of concentrate as claimed, and further that determination of the rate or velocity of the jet is within the skill of the art, as Kremer teaches that this is a function of crude flow rate (analogous to the flow of crude oil 310 in Fig. 3, Paragraph [0050] of Chakka).  
Regarding the jet velocity, the Examiner submits that there is no evidence indicating such velocity of the jets is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Chakka discloses that the demulsifier can be combined with wash water to dissolve or disperse a solid to improve processability and that the demulsifier (combined with wash water) can be added to the slip stream as discussed above (Paragraph [0069]), but does not specifically teach flowing/pumping the wash water/demulsifier/slip stream through a static mixer as claimed; however, the Examiner submits that adequate mixing of the wash water, demulsifier, and slip stream prior to injection into the main flow would have been obvious to one of ordinary skill in the art, especially considering that Chakka teaches that the wash water is used to dissolve or disperse a solid (possibly including the demulsifier).  Chakka also teaches 

Chakka in view of Kremer does not specifically teach flowing/pumping the demulsifier and slip stream portion of the liquid mixture through a static mixer as claimed. 
Olivera Filho discloses static mixers to disperse concentrated demulsifier (Paragraphs [0082, 0095]), and also that pressure-increasing pumps can be used with the static mixer (Paragraph [0096]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the static mixer of Olivera Filho to the step of mixing the demulsifier with the slip stream portion of the liquid mixture of Chakka because Chakka discloses that the wash water is used to dissolve or disperse solids (the demulsifier) (Paragraph [0069]) as well as the use of static mixers in Paragraph [0064] as appropriate mixing devices for the combination of main flow with slip stream components including wash water and demulsifier (Paragraph [0064]), wherein the main flow comprises the same components as the slip stream, and because Olivera Filho teaches that static mixers are suitable for dispersing concentrated demulsifier (Paragraph [0082]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        23 February 2021